In re: Estiverne, Nicolas; Disciplinary Counsel; — Plaintiffls); Applying for Resignation.
*40ORDER
Considering the Motion for Voluntary-Permanent Resignation filed by Petitioner, Nicolas Estiverne, and the concurrence therein filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the voluntary permanent resignation of Nicolas Esti-verne from the Louisiana State Bar Association is hereby accepted with the condition that he not seek readmission in this state or in any other state.
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana
TRAYLOR, J., dissents from the order.